THE PRUDENTIAL VARIABLE CONTRACT REAL PROPERTY PARTNERSHIP SCHEDULE III - REAL ESTATE OWNED:PROPERTIES DECEMBER 31, 2009 Gross Amount at Which Initial Costs to the Partnership Costs Carried at Close of Year Capitalized Encumbrances Building & Subsequent to Building & Year of Date Description at 12/31/09 Land Improvements Acquisition Land Improvements Sales Total Construction Acquired Properties: Office Building Lisle, IL None Apr., 1988 Garden Apartments Atlanta, GA - (b) Apr., 1988 Retail Shopping Center Roswell, GA None - Jan., 1989 Garden Apartments Raleigh, NC (c) Jun., 1995 Hotel Portland, OR - Dec., 2003 Office Building Nashville, TN None Oct., 1995 Office Building Beaverton, OR None Dec., 1996 Office Complex Brentwood, TN None Oct., 1997 Retail Shopping Center Hampton, VA May, 2001 Retail Shopping Center Westminster, MD - June, 2006 Retail Shopping Center Ocean City, MD Nov., 2002 Garden Apartments Austin, TX - May, 2007 Retail Shopping Center Dunn, NC None Aug., 2007 Garden Apartments Charlotte, NC - Sep., 2007 (a) Balance at beginning of year Additions: Acquistions - - Improvements, etc. Deletions: Sale - Reclass of other recievable to Real Estate and Improvements - - Write off of uncollectible interest receivable - - Balance at end of year (b) Net of $1,000,000 settlement received from lawsuit. (c) Net of an unamortized discount of $1,830
